


110 HR 1064 IH: Breast Cancer Research Stamp

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1064
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Baca (for
			 himself, Mr. Moore of Kansas,
			 Ms. McCollum of Minnesota,
			 Mr. Van Hollen,
			 Mr. Farr, Mrs. Maloney of New York,
			 Mr. Fortuño,
			 Mr. Moran of Virginia,
			 Mr. McDermott,
			 Mr. Conyers,
			 Mr. Cleaver,
			 Mr. Dingell,
			 Mr. Neal of Massachusetts,
			 Mrs. McCarthy of New York,
			 Mr. Ellison,
			 Mr. Burton of Indiana,
			 Mrs. Jones of Ohio,
			 Mr. Al Green of Texas,
			 Mr. Nadler,
			 Mr. Stark,
			 Mr. Scott of Georgia,
			 Ms. Hooley,
			 Mrs. Boyda of Kansas,
			 Mr. Michaud,
			 Mr. Klein of Florida,
			 Mr. McIntyre,
			 Mr. Kildee,
			 Mr. George Miller of California,
			 Mr. Shays,
			 Mr. Grijalva,
			 Ms. Roybal-Allard,
			 Mr. Terry,
			 Mr. Boswell,
			 Mr. Gene Green of Texas,
			 Mr. Dent, Mr. Hinchey, Mr.
			 Hinojosa, Mr. Chandler,
			 Mr. Weiner,
			 Mr. Shimkus,
			 Ms. Wasserman Schultz,
			 Mr. Cooper,
			 Mr. Honda,
			 Mr. Holt, Mr. Ortiz, Mr. Young
			 of Alaska, Mr. Hall of
			 Texas, Mrs. Schmidt,
			 Mr. Berman,
			 Mr. Price of North Carolina,
			 Mr. Delahunt,
			 Ms. Kaptur,
			 Ms. Kilpatrick,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Hirono,
			 Mr. Engel,
			 Mr. Abercrombie,
			 Ms. Berkley,
			 Mr. Sherman,
			 Mr. King of New York, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Energy and
			 Commerce and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 39, United States Code, to extend for 2
		  years the provisions under which the special postage stamp for breast cancer
		  research is issued.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Research Stamp
			 Reauthorization Act.
		2.Breast cancer stamp
			 extensionSection 414(h) of
			 title 39, United States Code, is amended by striking 2007 and
			 inserting 2009.
		
